                      Case 7:20-cv-00045-DC Document 1 Filed 02/20/20 Page 1 of 16



                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                           MIDLAND DIVISION

    JAMES HENLEY, Individually and For Others               Case No.     7:20-cv-00045
    Similarly Situated,
                                                            Jury Trial Demanded
         Plaintiff,
                                                            Collective Action
    v.

    DIAMONDBACK ENERGY, INC.

         Defendant.


                                             ORIGINAL COMPLAINT

                                                       SUMMARY

             1.         James Henley (Henley) brings this lawsuit to recover unpaid overtime wages and other

damages from Diamondback Energy, Inc. 1 (Diamondback) under the Fair Labor Standards Act (FLSA).

See 29 U.S.C. § 201 et seq.

             2.         Henley worked for Diamondback as a Completions Superintendent from approximately

2014 through December 2018.

             3.         Henley and the other similarly situated workers who worked for Diamondback in the last

three years regularly worked more than 40 hours a week.

             4.         But these workers never received overtime for the hours they worked in excess of 40 hours

in a single workweek.

             5.         Instead of receiving overtime as required by the FLSA, Diamondback classified Henley

and other similarly situated workers as independent contractors and paid these workers a flat amount for

each day worked (a day-rate) without overtime compensation.



1In November of 2018, Diamondback acquired Energen Corporation. Collectively, Diamondback and Energen
will be referred to as Diamondback.
              Case 7:20-cv-00045-DC Document 1 Filed 02/20/20 Page 2 of 16



        6.      Neither Henley, nor any other similarly situated workers who worked for Diamondback

and received a day-rate, received a guaranteed salary.

        7.      This collective action seeks to recover the unpaid overtime wages and other damages owed

to these workers.

                                        JURISDICTION & VENUE

        8.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

        9.      Venue is proper under 28 U.S.C. § 1391(b).

        10.     Diamondback conducts substantial business operations in this District and Division.

        11.     Diamondback’s corporate headquarters is located in this District and Division.

                                                 PARTIES

        12.     Henley worked for Diamondback as a Completions Superintendent from approximately

2014 until December 2018.

        13.     Throughout his employment with Diamondback, Henley was classified as an independent

contractor and paid a day-rate with no overtime compensation.

        14.     Henley’s relationship with Diamondback was an employer/employee relationship.

        15.     Henley’s written consent is attached as Exhibit A.

        16.     Henley brings this action on behalf of himself and all other similarly situated workers who

were classified as independent contractors and paid by Diamondback’s day-rate system.

        17.     Although these workers regularly worked more than 40 hours each week, Diamondback

paid these workers a flat amount for each day worked and with no overtime compensation for the hours

they worked in excess of 40 each week in violation of the FLSA.

        18.     The collective of similarly situated employees or putative class members sought to be

certified is defined as follows:

                                                   -2-
             Case 7:20-cv-00045-DC Document 1 Filed 02/20/20 Page 3 of 16



               All oilfield workers, employed by, or working on behalf of,
               Diamondback Energy, Inc. who were classified as independent
               contractors and paid a day-rate with no overtime at any time during the
               past three (3) years (the Putative Class Members).

       19.     The Putative Class Members are easily ascertainable from Diamondback’s business and

personnel records.

       20.     Diamondback is a Delaware corporation and may be served by serving its registered agent

for service of process, Corporation Service Company d/b/a CSC – Lawyers Inco, 211 E. 7th St.,

Suite 620, Austin, Texas 78701, or wherever it may be found.

                                    COVERAGE UNDER THE FLSA

       21.     At all relevant times, Diamondback has been an employer within the meaning of the

Section 3(d) of the FLSA. 29 U.S.C. § 203(d).

       22.     At all relevant times, Diamondback has been an enterprise within the meaning of Section

3(r) of the FLSA. 29 U.S.C. § 203(r).

       23.     At all relevant times, Diamondback has been an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §

203(s)(1). Diamondback has and has had employees engaged in commerce or in the production of goods

for commerce, or employees handling, selling, or otherwise working on goods or materials – such as tools,

cell phones, and oilfield equipment - that have been moved in or produced for commerce.

       24.     In each of the last three years, Diamondback has had annual gross volume of sales made

or business done of at least $1,000,000.

       25.     At all relevant times, Henley and the Putative Class Members were engaged in commerce

or in the production of goods for commerce.

       26.     Diamondback treated Henley and the Putative Class Members as employees and uniformly

dictated the pay practices applied to Henley and the Putative Class Members.


                                                  -3-
                Case 7:20-cv-00045-DC Document 1 Filed 02/20/20 Page 4 of 16



        27.       Diamondback’s misclassification of Henley and the Putative Class Members as

independent contractors does not alter their status as employees for purposes of the FLSA.

        28.       Diamondback’s uniform day-rate scheme, depriving its workers of overtime compensation

for weeks in which these workers work over 40 hours is, in of itself, a violation of the FLSA. 29 U.S.C. §

207(a) & (e).

                                         FACTUAL ALLEGATIONS

        29.       Diamondback acquired Energen Corporation in November of 2018.

        30.       This acquisition made Diamondback one of the largest independent oil and gas companies

in the Permian Basin.

        31.       To provide services, Diamondback hired oilfield personnel (like Henley) to work on its

behalf, including Drilling and Completions Supervisors/Consultants.

        32.       Diamondback classified many of these workers (including Henley and the Putative Class

Members) as independent contractors.

        33.       But Diamondback did not hire these workers on a project-by-project basis.

        34.       Rather, Diamondback hired and treated these workers just like regular, even if sometimes

short-term, employees.

        35.       During the relevant period, these workers regularly worked for Diamondback in excess of

40 hours a week for weeks at a time.

        36.       During the relevant period, these workers worked for Diamondback on a day-rate basis.

        37.       During the relevant period, these workers were not paid overtime for the hours they

worked for Diamondback in excess of 40 hours each week.

        38.       These workers make up the proposed Putative Class.

        39.       While exact job titles and job duties may differ, Diamondback subjected these workers to

the same or similar illegal pay practices for similar work.

                                                    -4-
              Case 7:20-cv-00045-DC Document 1 Filed 02/20/20 Page 5 of 16



       40.      For example, Henley worked for Diamondback as a Completions Superintendent from

approximately 2014 to December 2018 in Texas.

       41.      Henley reported directly to Diamondback management-level employees, including

Diamondback’s Main Superintendent, Boyd Holmes.

       42.      Throughout his employment with Diamondback, Henley regularly worked more than 40

hours each week without receiving overtime compensation. Instead, Diamondback paid Henley a day-rate

for each day worked, regardless of how many hours he worked in a day or week.

       43.      Henley regularly worked more than 12 hours each day, often for weeks at a time.

       44.      Henley was on call 24 hours a day.

       45.      Henley routinely worked 16 hours a day.

       46.      Henley would work roughly 300 days of the year.

       47.      Diamondback required Henley to work so many hours and days that he bought a house

in Midland.

       48.      Henley’s relationship with Diamondback was clearly one of an employer/employee.

       49.      Henley’s work was governed entirely by Diamondback.

       50.      The Putative Class Members performed the same general job duties performed by Henley.

       51.      The Putative Class Members worked the same or similar schedule worked by Henley,

regularly working more than 60 hours each week. Henley’s work schedule is typical of the Putative Class

Members.

       52.      During the relevant period, Diamondback classified Henley and the Putative Class

Members as independent contractors and paid them a day-rate basis with no overtime compensation.

       53.      Henley and the Putative Class Members never received a salary.

       54.      If Henley and the Putative Class Members did not work in a week, they did not receive a

guaranteed amount of at least $455.

                                                     -5-
              Case 7:20-cv-00045-DC Document 1 Filed 02/20/20 Page 6 of 16



       55.      Henley and the Putative Class Members received a day-rate regardless of the number of

hours or days they worked in a week, even if they worked more than 40 hours in a workweek.

       56.      Without the job performed by Henley and the Putative Class Members, Diamondback

would not have been able to complete its business objectives.

       57.      Henley and the Putative Class Members were economically dependent on Diamondback

and relied on Diamondback for work and compensation.

       58.      Diamondback determined the amount and type of compensation paid to Henley and the

Putative Class Members.

       59.      Diamondback set Henley’s and the Putative Class Members’ rates of pay, their work

schedules, and effectively prevented them (or outright prohibited them) from working other jobs for other

companies while they are working on jobs for Diamondback.

       60.      Henley and the Putative Class Members worked in accordance with the schedule set by

Diamondback.

       61.      Diamondback prohibited Henley and the Putative Class Members from subcontracting

out the work they are assigned by Diamondback.

       62.      Henley and the Putative Class Members had to follow Diamondback’s policies and

procedures.

       63.      Henley and the Putative Class Members’ had to adhere to the quality standards put in place

by Diamondback.

       64.      Henley and the Putative Class Members did not substantially invest in the equipment or

tools required to complete the overall job to which they were assigned. Instead, Diamondback provided

Henley and the Putative Class Members with the equipment, programs, and facilities necessary for them

to perform the work required of them.




                                                   -6-
             Case 7:20-cv-00045-DC Document 1 Filed 02/20/20 Page 7 of 16



       65.     Henley and the Putative Class Members did not provide the significant equipment and

programs they worked with daily, such as the oilfield equipment, office space, computers, and other

necessary equipment.

       66.     Diamondback made these large capital investments in buildings, machines, equipment,

tools, and supplied the business in which Henley and the Putative Class Members work.

       67.     Henley and the Putative Class Members do not incur operating expenses like rent, payroll,

marketing, and insurance.

       68.     Henley and the Putative Class Members did not market their services while employed by

Diamondback.

       69.     While employed by Diamondback, Henley and the Putative Class Members worked

exclusively for Diamondback.

       70.     Diamondback set Henley’s and the Putative Class Members’ work schedule, which

prohibited them from working other jobs for other companies while working on jobs for Diamondback.

       71.     At all relevant times, Diamondback maintained control, oversight, and direction of Henley

and the Putative Class Members, including, but not limited to, hiring, firing, disciplining, timekeeping,

payroll, and other employment practices.

       72.     Diamondback controlled Henley’s and the Putative Class Members’ pay.

       73.     Likewise, Diamondback controlled Henley’s and the Putative Class Members’ work.

       74.     Henley’s and the Putative Class Members’ work had to adhere to the quality standards put

in place by Diamondback.

       75.     Henley and the Putative Class Members were not required to possess any unique or

specialized skillset (other than that maintained by all other workers in their respective positions) to

perform their job duties.




                                                  -7-
              Case 7:20-cv-00045-DC Document 1 Filed 02/20/20 Page 8 of 16



        76.      Diamondback knew Henley and the Putative Class Members regularly worked for 12 or

more hours a day for weeks at a time.

        77.      Diamondback’s records reflect the fact that Henley and the Putative Class Members

regularly worked far in excess of 40 hours in certain workweeks.

        78.      Henley and the Putative Class Members did not receive overtime for hours worked in

excess of 40 in any of those weeks. Instead, Diamondback and the Putative Class Members were paid on

a day-rate basis.

        79.      Diamondback set these workers’ schedules and compensation; supervised them; and

required them to adhere to strict guidelines, directives, and Diamondback’s policies and procedures.

        80.      The work Henley and the Putative Class Members performed was an essential part of

Diamondback’s core businesses.

        81.      Diamondback controlled Henley’s and the Putative Class Members’ opportunities for

profit and loss by dictating the days and hours they worked and the rates and method in which they were

paid.

        82.      Diamondback controlled all the significant or meaningful aspects of the job duties Henley

and the Putative Class Members performed by requiring them to strictly adhere to Diamondback’s

directives, policies, and procedures.

        83.      Diamondback exercised control over the hours and locations Henley and the Putative

Class Members worked, the tools and equipment they used, the data they analyzed, and the rates of pay

they received.

        84.      Even though Henley and the Putative Class Members may have worked away from

Diamondback’s offices without the constant presence of Diamondback supervisors, Diamondback still

controlled significant aspects of their job activities by enforcing mandatory compliance with its policies

and procedures.

                                                   -8-
              Case 7:20-cv-00045-DC Document 1 Filed 02/20/20 Page 9 of 16



        85.     Very little skill, training, or initiative was required of Henley and the Putative Class

Members to perform their job duties.

        86.     Indeed, the daily and weekly activities of Henley and the Putative Class Members were

routine and largely governed by standardized plans, procedures, and checklists created by Diamondback.

        87.     Virtually every job function was predetermined by Diamondback, including the tools and

equipment used, the data to review and compile, the schedule of work, and related work duties.

        88.     Diamondback prohibited Henley and the Putative Class Members from varying their job

duties outside of predetermined parameters and required Henley and the Putative Class Members to

follow Diamondback’s policies, procedures, and directives.

        89.     Henley and the Putative Class Members performed routine job duties largely dictated by

Diamondback.

        90.     All of the Putative Class Members performed similar job duties and were subjected to the

same or similar policies and procedures which dictated the day-to-day activities they performed.

        91.     All of the Putative Class Members worked similar hours and were denied overtime as a

result of the same illegal pay practice.

        92.     All of the Putative Class Members worked in excess of 40 hours each week and often

worked more than 84 hours in a workweek.

        93.     Diamondback uniformly denied Henley and the Putative Class Members overtime for the

hours they worked in excess of 40 hours in a single workweek.

        94.     Henley and the Putative Class Members were not employed on a salary basis.

        95.     Henley and the Putative Class Members did not, and never did, receive guaranteed weekly

compensation of at least $455 irrespective of days worked (i.e., the only compensation they received was

the day-rate they were assigned for all hours worked in a single day or week).




                                                   -9-
              Case 7:20-cv-00045-DC Document 1 Filed 02/20/20 Page 10 of 16



       96.      Diamondback’s day-rate policy violated the FLSA because it deprived Henley and the

Putative Class Members of overtime for the hours they worked in excess of 40 hours in a single workweek.

       97.      Diamondback knew Henley and the Putative Class Members worked more than 40 hours

in a week.

       98.      Diamondback knew, or showed reckless disregard for whether, Henley and the Putative

Class Members were improperly classified as independent contractors (as opposed to employees).

       99.      Diamondback knew, or showed reckless disregard for whether, Henley and the Putative

Class Members were not exempt from the FLSA’s overtime provisions.

       100.     Nonetheless, Henley and the Putative Class Members were not paid overtime.

       101.     Diamondback knew, or showed reckless disregard for whether, the conduct described in

this Complaint violated the FLSA.

                                 COLLECTIVE ACTION ALLEGATIONS

       102.     Henley brings this claim as a collective action under the FLSA.

       103.     The Putative Class Members were victimized by Diamondback’s pattern, practice, and/or

policy which was in willful violation of the FLSA.

       104.     Other Putative Class Members worked with Henley and indicated they were classified and

paid in the same manner (as independent contractors paid a day-rate with no overtime) and performed

similar work.

       105.     Based on his experiences with Diamondback, Henley is aware that Diamondback’s illegal

practices were imposed on the Putative Class Members.

       106.     The Putative Class Members are similarly situated in all relevant respects.

       107.     The Putative Class Members are blue-collar workers.

       108.     Even if their precise job duties might vary somewhat, these differences do not matter for

the purposes of determining their entitlement to overtime.

                                                     - 10 -
               Case 7:20-cv-00045-DC Document 1 Filed 02/20/20 Page 11 of 16



        109.     The illegal day-rate policy that Diamondback imposed on Henley was likewise imposed

on all Putative Class Members.

        110.     Numerous individuals were victimized by this pattern, practice, and policy which was in

willful violation of the FLSA.

        111.     The Putative Class Members were similarly denied overtime when they worked more than

40 hours per week.

        112.     The overtime owed to Henley and the Putative Class Members will be calculated using the

same records and using the same formula.

        113.     Henley’s experiences are therefore typical of the experiences of the Putative Class

Members.

        114.     The specific job titles or precise job locations of the various members of the Putative Class

do not prevent collective treatment.

        115.     Henley has no interests contrary to, or in conflict with, the Putative Class Members that

would prevent class or collective treatment.

        116.     Like each Putative Class Member, Henley has an interest in obtaining the unpaid overtime

wages owed under federal law.

        117.     A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        118.     Absent a collective action, many Putative Class Members will not obtain redress of their

injuries and Diamondback will reap the unjust benefits of violating the FLSA.

        119.     Further, even if some of the Putative Class Members could afford individual litigation

against Diamondback, it would be unduly burdensome to the judicial system.

        120.     Concentrating the litigation in one forum will promote judicial economy and parity among

the claims of the Putative Class Members, as well as provide judicial consistency.

                                                    - 11 -
               Case 7:20-cv-00045-DC Document 1 Filed 02/20/20 Page 12 of 16



        121.     The questions of law and fact that are common to each Putative Class Member

predominate over any questions affecting solely the individual members.

        122.     Among the common questions of law and fact are:

                 a. Whether Diamondback employed the Putative Class Members within the meaning of

                    the FLSA;

                 b. Whether Diamondback’s decision to pay a day-rate with no overtime compensation

                    to these workers was made in good faith;

                 c. Whether Diamondback’s violation of the FLSA was willful; and

                 d. Whether Diamondback’s illegal pay practice applied to the Putative Class Members.

        123.     Henley and the Putative Class Members sustained damages arising out of Diamondback’s

illegal and uniform employment policy.

        124.     Henley knows of no difficulty that will be encountered in the management of this litigation

that would preclude its ability to go forward as a collective action.

        125.     Even if the issue of damages were somewhat individual in character, the damages can be

calculated by reference to Diamondback’s records, and there is no detraction from the common nucleus

of liability facts. Therefore, this issue does not preclude collective treatment.

        126.     Diamondback is liable under the FLSA for failing to pay overtime to Henley and the

Putative Class Members.

        127.     Consistent with Diamondback’s illegal day-rate policy, Henley and the Putative Class

Members were not paid the proper premium overtime compensation when they worked more than 40

hours in a workweek.

        128.     As part of its regular business practices, Diamondback intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to Henley and

the Putative Class Members.

                                                    - 12 -
               Case 7:20-cv-00045-DC Document 1 Filed 02/20/20 Page 13 of 16



        129.     Diamondback’s illegal day-rate policy deprived Henley and the Putative Class Members of

the premium overtime wages they were owed under federal law.

        130.     Diamondback was aware, or should have been aware, that the FLSA required it to pay

Henley and the Putative Class Members overtime premiums for all hours worked in excess of 40 hours

per workweek.

        131.     There are many similarly situated Putative Class Members who have been denied overtime

pay in violation of the FLSA who would benefit from the issuance of a court-supervised notice of this

lawsuit and the opportunity to join it.

        132.     This notice should be sent to the Putative Class Members pursuant to 29 U.S.C. § 216(b).

        133.     Those similarly situated employees are known to Diamondback, are readily identifiable,

and can be located through Diamondback’s records.

                                             CAUSE OF ACTION
                                          VIOLATION OF THE FLSA

        134.     Henley realleges and incorporates by reference all allegations in preceding paragraphs.

        135.     Henley brings his FLSA claim as a collective action under 29 U.S.C. § 216(b).

        136.     Diamondback violated, and is violating, the FLSA by failing to pay Henley and the Putative

Class Members overtime.

        137.     Diamondback misclassified Henley and Putative Class Members for purposes of the FLSA

overtime requirements.

        138.     Henley and the Putative Class Members were Diamondback’s employees for purposes of

the FLSA overtime requirements.

        139.     Diamondback was Henley’s and the Putative Class Members’ employer under the FLSA.

Diamondback suffered or permitted Henley and the Putative Class Members to work for or on its behalf

during the relevant period.


                                                   - 13 -
                Case 7:20-cv-00045-DC Document 1 Filed 02/20/20 Page 14 of 16



         140.     Diamondback cannot meet its burden to demonstrate Henley and Putative Class Members

are exempt from overtime under the administrative exemption.

         141.     Diamondback cannot meet its burden to demonstrate the Henley and Putative Class

Members are exempt from overtime under the executive exemption.

         142.     Diamondback cannot meet its burden to demonstrate Henley and Putative Class Members

are exempt from overtime under the professional exemption.

         143.     Diamondback cannot meet its burden to demonstrate Henley and Putative Class Members

are exempt from overtime under the highly compensated exemption.

         144.     Diamondback misclassified Henley and the Putative Class Members as independent

contractors.

         145.     Diamondback failed to guarantee Henley and the Putative Class Members a salary.

         146.     Diamondback failed to pay Henley and the Putative Class Members overtime.

         147.     Diamondback paid Henley and the Putative Class Members a day-rate.

         148.     Diamondback knowingly, willfully, or in reckless disregard carried out this illegal pattern

or practice of failing to pay Henley and the Putative Class Members overtime compensation.

         149.     Diamondback’s failure to pay overtime compensation to these employees was neither

reasonable, nor was the decision not to pay overtime made in good faith.

         150.     Accordingly, Henley and the Putative Class Members are entitled to overtime wages under

the FLSA in an amount equal to 1.5 times their rate of pay, plus liquidated damages, attorney’s fees and

costs.

                                               JURY DEMAND

         151.     Henley demands a trial by jury.




                                                    - 14 -
            Case 7:20-cv-00045-DC Document 1 Filed 02/20/20 Page 15 of 16



                                                  PRAYER

        WHEREFORE, Henley, individually, and on behalf of the Putative Class Members respectfully

requests that this Court grant the following relief:

                a. An order designating this lawsuit as a collective action and authorizing notice pursuant

                    to 29 U.S.C. § 216(b) to the Putative Class Members to permit them to join this action

                    by filing a written notice of consent;

                b. A judgment against Diamondback awarding Henley and the Putative Members all their

                    unpaid overtime compensation and an additional, equal amount, as liquidated

                    damages;

                c. Issuance of a declaratory judgment that the practices complained of in this Complaint

                    are unlawful under the FLSA;

                d. An order awarding attorneys’ fees, costs, and expenses;

                e. Pre- and post-judgment interest at the highest applicable rates; and

                f. Such other and further relief as may be necessary and appropriate.


                                                Respectfully submitted,

                                                       By: /s/ Michael A. Josephson
                                                       Michael A. Josephson
                                                       Texas Bar No. 308410
                                                       Andrew W. Dunlap
                                                       Texas Bar No. 24078444
                                                       Lindsay R. Itkin
                                                       Texas Bar No. 24068647
                                                       JOSEPHSON DUNLAP, LLP
                                                       11 Greenway Plaza, Suite 3050
                                                       Houston, Texas 77046
                                                       713-352-1100 – Telephone
                                                       713-352-3300 – Facsimile
                                                       mjosephson@mybackwages.com
                                                       adunlap@mybackwages.com
                                                       litkin@mybackwages.com

                                                       AND
                                                       - 15 -
Case 7:20-cv-00045-DC Document 1 Filed 02/20/20 Page 16 of 16



                             Richard J. (Rex) Burch
                             Texas Bar No. 24001807
                             BRUCKNER BURCH PLLC
                             8 Greenway Plaza, Suite 1500
                             Houston, Texas 77046
                             713-877-8788 – Telephone
                             713-877-8065 – Facsimile
                             rburch@brucknerburch.com

                          ATTORNEYS FOR PLAiNTIFF




                            - 16 -
